El Juez Asociado Se. AudRey,
emitió la opinión del tribunal.
José Montalvo apela de una sentencia qne lo condenó por el delito de tener en venta leche de vaca adulterada con agua y el único motivo que alega como fundamento de su apela-ción es que la corte inferior cometió error al negarse a so-breseer y archivar el caso por haber transcurrido más de 120 días entre la presentación de la acusación y el juicio.
No existe en la transcripción de los autos que tenemos ante nosotros pliego de exposición del caso- ni de excepciones pero para demostrar el apelante los hechos que sirven de base al error que alega nos ha presentado una certificación del secretario de la corte inferior creditiva del día en que so celebró el juicio y otro documento en el que una persona que dice ser ex-taquígrafo de la corte de distrito certifica respecto a- ciertos particulares ocurridos antes de comenzar la vista de la prueba en este caso en cuanto a una moción de sobre-seimiento presentada por el acusado por haber transcurrido más de 120 días para la celebración del juicio desde el en que fué radicada la apelación (sic), la oposición que a ella hizo el fiscal y la resolución de la corte.
No podemos tener en cuenta ese documento para resolver este recurso porque no es esa la manera de traer ante noso-*386tros lo que haya ocurrido en el juicio sino mediante un pliego de exposición del caso o de excepciones aprobado por la corte sentenciadora.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres/ Presidente del Toro y Aso-ciados Wolf y Hutcbison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.